         Case 1:18-cv-06584-VEC Document 66 Filed 01/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE BURGESS,
                                                            CASE NO. 1:18-cv-06584-VEC
                      PLAINTIFF,

       -AGAINST-

PETER GOODMAN, PG EAST HOUSTON CORP.,
203 HENRY STREET REALTY CORP., 288
MULBERRY STREET REALTY CORP.,
TOURBILLON47 LLC, HAROLD THOMAS
CARTER, IGNACIO MATTOSNOYA, MARK
CONNELL AND BEA’S TAVERN INC.,

                      DEFENDANTS.


      JOINDER OF TOURBILLON47 LLC, HAROLD THOMAS CARTER AND
   IGNACIO MATTOS NOYA IN PETER GOODMAN, PG EAST HOUSTON CORP.,
   203 HENRY STREET REALTY CORP. AND 288 MULBERRY STREET REALTY
                     CORP.’S MOTION TO DISMISS

       Tourbillon47 LLC, Harold Thomas Carter and Ignacio Mattos Noya, by and through their

attorneys, hereby join in Peter Goodman, PG East Houston Corp., 203 Henry Street Realty Corp.

and 288 Mulberry Street Realty Corp.’s motion for an order dismissing with prejudice this action

and all claims on the grounds that the plaintiff repeatedly has failed to comply with the orders of

the Court and the Federal Rules of Civil Procedure and otherwise has failed to prosecute this

action, and for such other and further relief as may be just. (ECF Doc. No. 64)



Dated: January 28, 2019
       New York, New York                           DAVIS & GILBERT LLP

                                                    By: /s/ Bruce M. Ginsberg
                                                        Bruce M. Ginsberg
                                                        1740 Broadway
                                                        New York, New York 10019
                                                        Tel: (212) 468-4820
         Case 1:18-cv-06584-VEC Document 66 Filed 01/28/19 Page 2 of 2



                                                    Fax: (212) 468-4888
                                                    bginsberg@dglaw.com

                                                 Attorneys for Defendants Tourbillon47 LLC,
                                                 Harold Thomas Carter and Ignacio Mattos
                                                 Noya


VIA ECF TO:

Stuart H. Finkelstein, Esq.
FINKELSTEIN LAW GROUP, PLLC
Attorneys for Plaintiff Nicole Burgess
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900
Fax: (954) 333-8888
Email: finkelsteinlawgroup@gmail.com

Andrew P. Saulitis, Esq.
ANDREW P. SAULITIS P.C.
Attorneys for Defendants Peter Goodman,
PG East Houston Corp., 203 Henry Street Realty Corp. and 288 Mulberry Street Realty Corp.
40 Wall Street-37th Floor
New York, New York 10005
(212) 459-0900
Fax (212) 459-1826
Email: apslaw@msn.com

Jeannie L. Bergsten, Esq.
LAW OFFICES OF JEANNIE L. BERGSTEN
Attorneys for Defendants
Mark Connell and Bea’s Tavern Inc.
666 Old Country Road, Ste. 200
Garden City, New York 11530
(516) 551-9577
Fax (516) 334-1188
Email: JeannieB@JLBAttorney.com
